PER CURIAM.
In this workers’ compensation case, claimant complains of the denial of permanent total disability benefits, the impairment rating awarded and the denial of penalties on indemnity benefits awarded; and the employer and carrier cross-appeal complaining of the refusal to permit an amendment to their witness and exhibit lists. We affirm without discussion as to all issues raised, save one. We reverse the denial of penalties on the indemnity benefits awarded because the employer and carrier neither paid the benefits within seven days of when they became due, as required by section 440.20(6), Florida Statutes (Supp.1994), nor exercised the pay- and-investigate option provided by section 440.20(4); and because the employer and carrier failed to offer any evidence to suggest that they were unaware, as of the date on which claimant alleged the benefits were due, of facts supporting the obligation to pay those benefits. See, e.g., Eastern Indus., Inc. v. Burnham, 750 So.2d 748 (Fla. 1st DCA 2000); Bruno’s, Inc./Food World v. Bruner, 805 So.2d 1090 (Fla. 1st DCA 2002).
AFFIRMED IN PART and REVERSED IN PART.
WEBSTER, PADOVANO and POLSTON, JJ., concur.